Notice of Pre-AIA  or AIA  Status
This is a first Office action on the merits for application serial number 16/816,443 filed 3/12/20. Claims 1-7 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The information disclosure statement (IDS) submitted on 3/12/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include at least the following reference sign(s) mentioned in the description: 38, 40, 42, 44, 45, 48 and 58.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear how the legs of the sets of legs are ”pivotally coupled together” and “positionable in an unfolded position” as the frame that is coupled to the top of the legs and surrounds the user would appear to prevent any pivoting , folding or unfolding.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, as best understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,050,862 to Saghafi.
Saghafi provides first and second opposed leg sets each pivotally coupled at 17, rollers 24 at the bottom thereof and an upper frame 26/14/20 which surrounds a user and supports a seat 28.

Claim 1, as best understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2015/0238381 to Swiniarski.
.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0238381 to Swiniarski in view of U.S. 2019/0380509 to Diep.

Diep teaches a walker with pivotally coupled legs forming an X having rollers at the bottoms thereof.  The legs are telescopically adjustable in length with a biasing peg 23 and holes 24 [0032].  
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention that the legs of Swiniarksi could have ben formed to have a telescopic joint as taught by Diep to allow for adjustment of the overall height of the walker as recited in [0032] of Diep. Moreover, all the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art of being able to easily adjust the height of the walker of Swiniarski.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 2019/0380509 to Diep provides a walker with pivotally coupled legs forming an X having rollers at the bottoms thereof.  The legs are telescopically adjustable in length with a biasing peg 23 and holes 24 [0032].  Two upper upper frames 40 are removable attached to the front and bottom and support a seat 65.  The frame members 40 are not considered to meet the limitation of “configured to surround a user”.  While 
U.S. Patent 10,426,678 to Tamney teaches a pivoting front member 20 of an upper frame of a standing assistance device.
U.S. Patent 5,271,422 to Sorrell et al. teaches the upper frame of a walker having a seat  and a front member 30 which may be opened and closed.
U.S. D408,766 to Rodgers shows an adult talker having crossed leg sets which appear to be adjustable in length because the shown telescoping tubes and thumb screws, an upper frame to surrounds a user and supports seat.  It appears as thought he front member of he upper frame may be capable of being opened but it is not clear from the figures alone.
Note the clip-on trays of U.S. 2009/0120479 to McCarthy, US D540,481 to Hodgson, US D 356,532 to Butzman, U.S. Patent 5,217,032 to Jobst, U.S. Patent 4,708,274 to Roche and DE 202008009807.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636